Title: To Thomas Jefferson from William Cranch, 7 June 1806
From: Cranch, William,Fitzhugh, Nicholas
To: Jefferson, Thomas


                        
                            June 7th. 1806.
                        
                        We the undersigned Judges of the Circuit Court of the District of Columbia respectfully represent to the
                            President of the United States that we beleive it to be true that the petitioner Jacob Ray has a wife & five young
                            Daughters, the eldest of whom is about fourteen Years of Age, but so infirm as not to be able to support herself, & that
                            the imprisonment of the Father produces great distress to his family who are suffering for the necessaries of life.   We
                            understand also that the petitioner’s Conduct during his imprisonment has been unacceptionable & evincive of a disposition to
                            become an honest & useful member of Society.
                        Eleven of the Jurors who sat on his trial (the other Juror being dead) have requested us to express to the
                            President of the United States their wish that he would pardon the petitioner & their opinion that he has suffered
                            sufficient punishment from his long & close imprisonment.   From
                            these circumstances it seems to us probable that the purposes of punishment have been answered & that a continuance of
                            his imprisonment for the whole term of his sentence would unnecessarily tend to involve the innocent in the punishment of
                            the guilty.
                        
                            W. Cranch.
                            
                            
                                W Fitzhugh
                                
                            
                        
                    